Citation Nr: 1449659	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-05 491	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2011; a statement of the case was issued in February 2012; and a substantive appeal was received in March 2012.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was service connected for posttraumatic stress disorder (PTSD) that was rated as 70 percent disabling.  He had also been granted a total disability rating based on individual unemployability (TDIU).  His death certificate reflects that he died on June [redacted], 2007.  The cause of death was cardiopulmonary arrest due to coronary artery disease.  Other conditions contributing to death (but not resulting in the underlying cause of death) included hypertension and diabetes.

VA's Veterans Health Initiative, sponsored by the Veterans Health Administration, has reported that people with PTSD tend to be more susceptible to hypertension and atherosclerotic heart disease, abnormalities in thyroid and other hormone functions, infections and immunologic disorders, problems with pain perception, pain tolerance and chronic pain syndromes.  Veterans Health Initiative, Post-Traumatic Stress Disorder: Implications for Primary Care, March 2002, p. 76; citing (Hankin et al., 1999; Kulka, Schlenger, Fairbank, Hough, Jordan, Marmar, & Weiss, 1990; Stein, McQuaid, Pedrelli, Lenox, & McCahill, 2000; Fifer, Mathias, Patrick, Mazonson, Lubeck, & Buesching, 19990).  

The Veterans Health Initiative report provides an indication that the fatal heart disease might be related to the service connected PTSD and triggers VA's duty to obtain an opinion.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a medical opinion as to whether the Veteran's PTSD caused or contributed to the Veteran's death from coronary artery disease with hypertension.  The claims file must be made available to the examiner.  Following a review of the relevant evidence, to include the claims file, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD contributed substantially or materially to the cause of his death.

The opinion should address whether service connected PTSD caused or aggravated (made permanently worse) coronary artery disease or hypertension.  The examiner should note the above referenced information from VHA's Veterans Health Initiative.

If the examiner finds that PTSD aggravated the coronary artery disease or hypertension; the examiner should opine as to whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of coronary artery disease or hypertension prior to the aggravation.

The examiner should provide reasons for the opinions.

2.  If the claim remains denied, the AOJ should issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



